UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period endedMarch 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission File Number:333-126748 SHAMIKA 2 GOLD, INC. (formerly known as Aultra Gold, Inc.) (Exact name of small business issuer as specified in its charter) Nevada 98-0448154 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 1350 Broadway, 11th Floor New York, New York 10018 (Address of principal executive offices) (Registrant's telephone number, including area code (212) 216-8000) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 31, 2011, the Issuer had 50,800,006 shares of common stock, par value $0.00001 per share, issued and outstanding. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Consolidated Financial Statements (unaudited) 3 Consolidated Balance Sheets at March 31, 2011 and December 31, 2010 (unaudited) F-2 Consolidated Statements of Operations for the three months ended March 31, 2011 and theperiod from inception (January 13, 2010) throughMarch 31, 2010 (unaudited) F-3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and for the period from inception (January 13, 2010) through March 31, 2010
